 


117 HRES 602 EH: Electing a Member to certain standing committees of the House of Representatives.
U.S. House of Representatives
2021-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 602 
In the House of Representatives, U. S.,

August 24, 2021
 
RESOLUTION 
Electing a Member to certain standing committees of the House of Representatives. 
 
 
That the following named Member be, and is hereby, elected to the following standing committees of the House of Representatives: Committee on Science, Space, and Technology: Mr. Ellzey.

Committee on Veterans’ Affairs: Mr. Ellzey.   Cheryl L. Johnson,Clerk. 